FOR IMMEDIATE RELEASE DUCKWALL-ALCO STORES ANNOUNCES EXECUTIVE DEPARTURE ABILENE, Kan. (July 15, 2010) – Duckwall-ALCO Stores, Inc. (NASDAQ: DUCK), today announced that Donny Johnson, Executive Vice President and Chief Financial Officer, has resigned effective August In addition to his role as CFO, Johnson – who joined the Company in August 2007 – served as interim Chief Executive Officer for several months in 2008.He has resigned to accept a position with a privately held company near Tahlequah, Oklahoma. Rich Wilson, Duckwall-ALCO’s President and Chief Executive Officer, commented, “Donny has made an exceptional contribution to the Company over the past three years.
